 8DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. It follows that the Board would assert jurisdiction with respectto the operations of-any single member of any one of the five chaptersmentioned in paragraph 1, above.6. It also follows that the Board-would assert jurisdiction with ref-erence to the business of any one of the five chapters mentioned inparagraph 1, above.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that upon theallegations submitted herein the Board would assert jurisdiction asto the operations of any one of the five chapters mentioned in para-graph 1, above, or any single member of any one of these chapters,with respect to disputes cognizable under Sections 8, 9, and 10 ofthe Act.Local 239, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandAbbey Auto PartsCorp.Case No. 3-CP-218.May 19, 1964DECISION AND ORDEROn January 24, 1961, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.Thereafter, the Respondent filed exceptions, and theGeneral Counsel filed cross-exceptions, to the Trial Examiner's Deci-sion together with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, the Gen-eral Counsel's cross-exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.1Although the Trial Examiner apparently inadvertently found that Bethpage AutoParts, Inc., is located across the street from Abbey,whereas the record shows that it is,in fact, located about 1% miles from Abbey, we find that the error had no effect on thecorrectness of his ultimate findings or our concurrence therein.We also correct the TrialExaminer's inadvertent statement giving May 4, 1963, instead of April 26, 1963, as thedate of the preelection conference.147 NLRB No. 4. LOCAL. 239, INT'L BROTHERHOOD OF TEAMSTERS, ETC.9ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Triitl Examiner and orders that Respondent, Local 239,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America", its officers, agents, representatives, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge, duly filed,the General Counsel for the National Labor RelationsBoard,for the Regional Director of the Second Region(New York,New York),issued a complaint on August 13, 1963, against Local 239, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called theRespondent,alleging that it had engaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(b)(7)(B) and Section 2(6) and (7) ofthe Act.The Respondent's answer denies the allegation of unlawful conduct allegedin the complaint.Pursuant to notice,a hearing was held in New York,New York, on October 7and 8,1963, before Trial Examiner John P.von Rohr.All parties were representedby counsel and were afforded opportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Briefs have been received from the GeneralCounsel and from the Respondent and they have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses,I hereby make the following:FINDINGSOF FACT AND CONCLUSIONSI.THE BUSINESS OF THE COMPANYAbbey Auto Parts Corp.,a New York corporation with its office and place ofbusiness in Bethpage,Long Island,New York,is engaged in the retail and wholesalesale and distribution of automotive parts, accessories,and related products.Duringthe last calendar year,Abbey Auto Parts Corp.received from outside the State autoparts and accessories valued in excess of $50,000.The Company is, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 239,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America,herein called the Respondent or the Union,isa labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs a member of the Automotive Parts Distributors Association, Inc., a multi-employer bargaining association,.Abbeywas bound by a contract between the Asso-ciation and the Respondent Union which by its terms was effective from 1958 toApril30, 1962.On February20, 1962,the Association mailed to Abbey a blankform for Abbey to sign and return which would again authorize it to bargain forAbbey.Abbeyrefused and has never signed this form.On or about March 29,1962,the Respondent unsuccessfully attemptedto get Abbeyto sign an individualcontract.On April 2,the Respondent struck certain members of the Associationand other members of the Association locked out their employees.Abbey was notstruck and did not lock out its employees.On April 4,1962,Abbeynotified theAssociation and the Respondent that it did not desire the Association to represent itin collective bargaining.On April 23,1962,Abbeyfiled an RM petition with the 10DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard (Case No. 2-RM-1215) on the ground that it had effectively withdrawn itsmembership from the Association.'In the latter part of April 1962, and while the foregoing petition was pending, theAssociation and the Respondent Union executed a new collective-bargaining agree-ment.Consistent with its position that it had withdrawn from the Association,Abbey did not then or at any subsequent time become a party to the latter contract.On April 15,1963,the Board issued its Decision and Direction of Election inwhich it specifically found that Abbey had withdrawn from the multiemployer groupin timely fashion.2A preelection conference was held at the Regional Office on May 4, 1963, for thepurpose of setting up the mechanics of the election.An attorney for the Respondentparticipated in the conference and entered into a stipulation concerning the locationof the election.He also received a payroll list of Abbey's employees.On May 10, 1963, the Board held an election among Abbey's employees 3 whichresulted in a 9-0 vote against the Respondent.On May 20, 1963, no objection tothe election having been filed, the Regional Director issued a certificate of results ofelection certifying "that a majority of the valid votes has not been cast for any labororganization appearing on the ballot, and that no such organization is the exclusiverepresentative of all the employees in the unit .On May 3, 1963 (which was a week prior to the election), the Respondent sentthe letter set out below to Abbey with a copy to the Board's New York RegionalOffice.Itwas received by Abbey and the Regional Office on May 6 and stated asfollows:We intend to issue handbills to the public at large, and to picket your premises,the sole purpose of which is to bring to the attention of and inform the publicthat your establishment is non-union.We have no choice but to publicize thefact that your employees are working under non-union conditions and such situa-tion jeopardizes the maintenance of our standards.This publicity will be insuch manner and by such means as is permitted by law. The maintenance of anon-union shop is a serious threat to the maintenance of union wages and hoursand conditions and terms which we have established over the years in the in-dustry.As a matter of simple economics it is clear that we cannot maintainour present union standards, or improve them as long as there are non-unionconditions in the industry.There is one matter that we would like to emphasize.We are not makingany demands upon your company or its management to agree to or to executeany contract with our Union covering any of your employees. In the eventthat any demands were heretofore made upon you for recognition of our Unionas the collective bargaining representative of your employees, please take noticethat any and all such demands are hereby withdrawn.The purpose of thepicket line is not an attempt to organize your employees or to get them to acceptor select our Union as their collective bargaining representative.Under theLabor Relations Act, your company is permitted to recognize and bargain withour Union only after a majority of your employees have authorized the Unionto represent them.Therefore, even if your company should now or hereafteroffer to recognize our Union or enter into collective bargaining with us, ourUnion would refuse such offer and we would continue to refuse such offer untiland unless the majority of your employees voluntarily, without coercion of anykind, designate our Union as their collective bargaining representative.Therefore, we are going to place peaceful pickets at the entrances of yourstore for the purpose of advertising your non-union status.These pickets arebeing instructed to patrol peaceably in front of the consumer entrances of thestore, to stay away from the delivery entrances and not to interfere with thework of your employes or with deliveries to or pick-ups from your store.IAn earlier RM petition was filed by Abbey on April 5, 1962, in Case No. 2-R\1-1208.That petition was dismissed by the Regional Director and no appeal followed.eCase No. 2-RM-1215.On November 23, 1962, the Board reversed the Regional Dlrector's dismissal of the petition filed in this matter.A hearing on the petition was con-ducted on January 18 and 24 and February 15, 1963. I have taken official notice of theBoard's decision in the representation case and certain of the facts set forth above havebeen taken therefrom.3 The Union did not designate an observer for the election. LOCAL 239, INT'L BROTHERHOOD OF TEAMSTERS, ETC.11We do not intend that any of your employees cease work as a result of thepicketing.We ask that you advise your employees of ourintentionsin this re-spect, perhaps by posting a copy of the enclosed "Instructions to Pickets" onyour store bulletin board.If any of your employees should stop work as a result of our program, or ifyou should have any difficulty as far as pick-ups and deliveries are concerned,or if you observe any of the pickets disobeying the instructions which they havebeen given, please notify the undersigned union representative at once, and wewill take steps to see that the situation is promptly corrected.In conclusion, we desire to make it.perfectly clear that in writing to you, weare notsuggestingin any way that you coerce or interfere with your employeesin their rightto join a unionor not tojoin a union.That choice, either way istheirs alone.Nor are we requesting that you negotiate with us or enter into acollectivebargainingagreement with us.We are merely advising you of thesituationand what we propose to do.The Respondent placed a picket line at Abbey's place of business on the morningofMay 6 and such picketing continued without interruption until on or aboutAugust 31, 1963, when it was enjoined. by court order .4The pickets carried twotypes of picketssigns.The legends, as separately inscribed on each, stated asfollows: 5To the PublicPlease Be AdvisedAbbey Auto PartsisNon-UnionThis Jeopardizes our Union StandardsPlease Do Not PatronizeLocal 239, IBT[and]Don't Buy at AbbeyNon-UnionLocal 239, TeamstersThe pickets also distributed handbills to customers as they entered Abbey's adja-cent parking lot, the substance of which was similar to the legends on the picket signsbut which also urged the recipients to patronize 1 of the 15 shops designated thereinas being "union shops in this area."Additionally, on June 3 and 4 representativesof the Respondent visited over 70 customers of Abbey, principally retail gasolinestations.It is undisputed that each of these customers was given a notice or hand-billwhich read in pertinent part as follows:NOTICE TO THE PRESIDENT OR CHIEF EXECUTIVEWe are advised that you are presently engaged in selling and using auto-motive parts received from Abbey Auto Parts.Abbey Auto Parts operatesunder non-union conditions and threatens the living and working conditionsestablished by our Union for thousands of parts workers.The protest against these non-union conditions at Abbey Auto Parts is stillcontinuing and we are asking the consuming public not to purchase auto partsdistributed by Abbey Auto.Therefore, we are going to hand out handbills at the customers' entrances toyour establishment.Those distributing such handbills are being instructed to stay away from thedelivery entrances of your establishment and not to interfere with the work ofyour employees, or with deliveries to or pick-ups from your establishment.A copy of the instructions which have been furnished to the handbillers andthe handbill they will distribute are attached herewith.We do not intend that any of your employees cease work or refuse to handlethe product as a result of the handbilling. .We ask that you advise your em-ployees of our intentions in this respect, perhaps by posting this notice on yourbulletin board.The evidence reflects that Respondent, in accordance with its statement in the May 3letter,made no attempt to induce Abbey's employees not to work nor did it makeany attempt to interfere with deliveries scheduled for Abbey's place of business.*The court order was obtained through application of the General Counselacting underSection 10(1) of the Act.5 Stipulation of the parties, General Counsel's Exhibit No. 2. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Object of the PicketingThe issue here is one of fact.It isthe contention of the General Counsel that theevidence in this case affirmatively establishes that the picketing at Abbey had arecognitional and organizational object and as such was in violation of Section8(b) (7) (B) of the Act. The Respondent, on the other hand, points to the testimonyof Max Sherman, president of the Union, to the effect that the purpose of the picket-ing was to advertise the nonunion status of Abbey and to divert business from thenonunion Abbey shops to union shops.Contending that Sherman's testimony tothis effect should be believed and that these objectives are not proscribed by the Act,Respondent argues further that in any event the General Counsel has failed to estab-lish that an object of the picketing was organizational or recognitional.I think my discussion will be more easily followed if I state at the outset that Iam persuaded and conclude, upon the entire record in this case, that an object of thepicketing was for a recognitional purpose.To begin with,it ismost pertinent toexamine Respondent's acts and conduct in a most identical situation involvingBethpage Auto Parts, Inc., a business located just across the street from Abbey.The evidence here is most revealing.As the name of the Bethpage Company indicates, it, like Abbey, is engaged in thesale of auto parts.Also, like Abbey, it was a member of the Automotive PartsDistributorsAssociation and as such was. a party to the 1958 contract with theRespondent which expired on April 30, 1962.6 Bethpage filed an RM petition onApril 5, 1962, and this case was consolidated with the Abbey case for the purposesof hearing.On April 15, 1963, the same date of the Abbey decision, the Boardissued a separate Decision and Direction of Election in which it found that Bethpage,as Abbey, had made a timely withdrawal from the employer association. Followingan election held on July 3, 1963, which the Respondent Union did not win, theRegional Director on July 12, certified that no labor organization was the bargainingrepresentative of Bethpage's employees.Prior to the July 3 election the Respondentsent Bethpage a letter of identical content as that of the May 3, 1963, letter whichit had sent to Abbey. It will be recalled that in this letter, which has been heretoforequoted in its entirety, the Respondent specifically disclaimed that its intended picket-ing of the premises was for either recognitional or organizational purposes.Thepicketing of the Bethpage premises by Respondent commenced within a day or twoafter the July 3 election and continued until about August 1.The legends on thepicket signs and the handbills distributed to Bethpage's customers were identical tothose utilized in the picketing of Abbey, as heretofore described.Notwithstanding the Respondent's declaration in its letter to Bethpage that it didnot intend to organize the employees of this employer, there is undisputed testimonyin the record that Respondent, in fact, did engage in organizational activities amongthe Bethpage employees just prior to and subsequent to the July 3 election, the latteroccurring during the course of the picketing.Whether or not the Respondent suc-ceeded in organizing a majority of the Bethpage employees, a fact which is not dis-closed in the record, the evidence reveals, and I find, that the picketing at, Bethpageceased on or about August 1 when Bethpage at that point finally entered into acollective-bargaining agreement with the Respondent.? It is therefore crystal clear,and I find, that an object of the picketing at Bethpage was to gain recognition.° The facts concerning the events at Bethpage as relnted herein are undisputed unlessotherwise indicated.I have also taken official notice of certain findings in the Board'sDecision and Direction of Election inBethpageAutoParts. Inc.,Case No. 2-R\f-1206.Leonard Leff. treasurer of Bethpage, credibly testified that Lewis Sherman, a picketand the brother of Respondent President Max Sherman, suggested to him "that we mightbe able to settle the matter if we met with the union . . . which we also. suggested, Iguess."Leff further testified that thereafter the matter was settled and that although hewas not sure of the dates, "either we do [have a contract] or we have one pending."While I believe the foregoing is sufficient to support my finding that Respondent enteredinto a contract with Bethpage, I also note the following: (1) It is undisputed that thepicketing at Bethpage ceased on or about August 1 ; (2) Respondent offered no evidenceto challenge Leff's testimony to the effect that Bethpage entered into an agreement withitat this time; (3) Robert Cacchio, president of Abbey, testified without contradictionthat when the picketing at Bethpage ceased a sign appeared on the Bethpage premisesstating: "This Is a Union shop" ; and (4) Lewis Sherman conceded that while picketing atAbbey he told the customers that Abbeywas nonunionand that they should patronizeAbbey's competitor across the street.There can be no doubt that Sherman made theselatter statements after the picketing at Bethpagehad ceased. LOCAL 239, INT'L BROTHERHOOD OF TEAMSTERS, ETC.13Getting back to the situation at Abbey Auto Parts, we turn now to a.conversationof significant import which occurred near the beginning of August 1963, betweenRobert Cacchio, president of Abbey, and Lewis Sherman.As indicated in the pre-ceding footnote, Lewis Sherman is a brother of Max Sherman, the latter president ofthe Respondent Union. It is undisputed that Lewis Sherman participated in thepicketing of both Abbey and Bethpage. There is a sharp conflict in the testimonyas to what was said on this occasion in early August. Cacchio testified that the con-versation took place while he remained in his car which he had stopped upon enter-ing the company parking lot when Lewis Sherman called to him. Cacchio's testi-mony of the conversation which ensued at thistime isbest set forth in his ownwords, the pertinent part of which is as follows:He introduced himself as Lewis Sherman, brother of Max Sherman.Andasked me when we were going to sit down and get together on making a con-tract.And I told him that I wasn't interested in any contract because my em-ployees voted they did not want the union to represent them, and I did not feelthat I should go ahead and force them to have the union represent them.Hetold me I was being very foolish.He said he was the one responsible in gettingBethpage Auto Parts and the union together. Bethpage Auto Parts got a gooddeal.He said, I could have the same. I could write my own contract. He alsosaid that I was being very foolish.The union would never leave me alone be-cause I got away with being non-union, a lot of other people would.And hetried telling me that I was the only non-union shop in the area. .I pointed outto him that I was not the only non-union shop in the area. There was quite afew others.He said the union wasn't interested in them because they were only one ortwo men shops. I pointed out that Bethpage Auto Parts was only a two-manshop and they spent an awful lot of time and went to an awful lot of troublepicketing him, to get him to sign with the union.He also said that it was costing me a lot of business, a lot of aggravation andwas costing the union a lot of money, and there was no reason why we couldn'twork something out. I told him I didn't-I become accustomed to hispickets, that at first they bothered me a little, but at the present time they hadno effect on me whatever.He could keep them there as long as he wanted.Turning to Lewis Sherman's version of the conversation, Sherman testified thatwhen Cacchio entered the parking lot he was-motioned over to Cacchio's car.Con-tinuing, Sherman said that Cacchio pointed out that he was wearing the wrongpicket sign, i.e., a sign that bore the name of Bethpage rather than Abbey.8 Shermantestified that when he thereupon started to remove the picket sign, Cacchio told himthat the sign did not mean anything because the Bethpage dispute had been settled;and that Cacchio also said that it did not make much difference what sign he woreat Abbey because Abbey was not losing business as a result of the picketing. Shermandenied that during this conversation he in any manner suggested that Cacchio enterinto a contract with the Respondent Union or that he had been responsible forgetting Bethpage together with the Union.Cacchio impressed me as an honest, sincere, and forthright witness who was tellingthe truth concerning the events to which he testified.On this basis alone I wouldcredit his testimony.But my crediting his version of the above conversation overthat of Sherman's, which I do, is further buttressed when consideration is given toRespondent's actions, including those of Sherman's, in connection with the very samesituation which existed across the street from Abbey at Bethpage.As has been here-tofore related, Respondent sent Abbey and Bethpage identical letters in which it dis-claimed that its picketing was in any way related to recognitional or organizationalpurposes.From the facts in this case it is obvious that such disclaimer was but acamouflage, the utilization of which I believe to have been but an attempt by theRespondent to avoid the proscriptions of Section 8(b)(7) of the Act.That this isso is conclusively demonstrated by Respondent's removal of the pickets and enteringinto an agreement with Bethpage,this notwithstanding its previous self-serving dis-claimer.As also heretofore noted (footnote 7,supra),the agreement between8 Cacchio agreed that be mentioned this.fact to Sherman at some point during theconversation. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDBethpage and Respondent came about, at least in part, as a result of the "suggestion"which Lewis Sherman made to Leonard Leff, an official of that company.9Accordingly, on the basis of Respondent's analogous conduct in the Abbey AutoParts and Bethpage situations, and particularly including Lewis Sherman's approachtoCacchio that Abbey enter into a contract with the Respondent, the evidenceestablishes, and I find, that an object of the picketing at Abbey was for recognition.loBy engaging in such picketing where within the preceding 12 months a valid elec-tion had been conducted which Respondent did not win, the Respondent violatedSection 8(b) (7) (B) of the Act.In addition to the foregoing, I also consider material as bearing upon Respondent'spicketing objectives the language on one of the picket signs.While one of the twopicket signs carried by Respondent's representatives referred in part to "standards,"the other picket sign did not mention standards.Rather this sign, when consideredin context with Respondent's other conduct as described above, revealed the truepurpose of the picketing when it stated:Don't Buy at Abbey.Non-Union.Local 239, Teamsters.Such language, it has been held, may constitute evidence of an organization orrecognition objective; and here it negates any contention by the Respondent that itspicketing was "standards" picketing."The General Counsel also called as witnesses two service station operators whowere approached by Respondent's representatives.These witnesses, John Caporaleand Patrick Mercardante, testified that the union representatives indicated to themthat one of the reasons for the picketing of Abbey was to "unionize" Abbey or to"get the employees at Abbey's back into the Union." 12Without detailing all thistestimony, suffice it to say that the testimony of Caporale in this respect was con-fused, contradictory, and reflected Caporale's conclusion as to what was said ratherthan an objective account of his conversation with the Respondent's representatives.As to Mercardante, the record reveals that he could not properly identify the unionspokesman who allegedly made the remarks in question.Accordingly, I cannotand do not credit the testimony of these witnesses and I do not rely upon such testi-mony in finding the violation heretofore found..IV.THE REMEDYHaving found that Respondent Union has engaged in certain unfair labor practicesin violation of the Act, I shall recommend that it cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act.The6I have previously set forth and credited the testimony of Leff concerning his conversa-tion with Lewis Sherman.While Sherman did not deny that he suggested a contract toLeff.Sherman merely testified that on various occasions Leff would say to him that "itwould be nice if Bethpage and the union were able to get together so as to remove thepickets from the picket line . . . . I would agree with him." To the extent that thetestimony differs, I credit the testimony of Leff over that of Sherman.10Although Lewis Sherman was a picket and not an official of the Respondent, the Boardhas relied upon statements made by pickets on the picket line in finding the objective ofthe picketing.Local No. 25, Bakery hConfectioneryWorkers International Union ofAmerica, AFL-CIO, at at. (King's Bakery, Inc.),116 NLRB 290, 294;Donna:, HandEmbroiderers, Tuckers, Stitehers, Pleaters Union., Local66,International Ladies GarmentWorkers Union, AFL (Gemsco, Inc.),111 NLRB 82, 87. Indeed, the Board's rule hasadded force here when consideration is given not only to Sherman's like conduct acrossthe street, but also to the fact that Sherman was a brother of the Respondent's president,a circumstance which it can be said put him in a peculiarly advantageous position to be-come apprised of Respondent's aims and objectives.Of.Fiore Brothers Oil Co., Inc.;137NLRB 191 ;Continental motors, Inc.,145 NLRB 1075 ;International Stomping Co., Inc.,97 NLRB 921.11Local 1199, Drug and Hospital Employees Union, Retail,Wholesaleand DepartmentStore Employees Union, AFL-CIO (JanetSalesCorporation),136 NLRB 1564;AmericanFederation of Grain Millers, Local Union No. 16, AFL-CIO (Bartlett and Company,Grain),141 NLRB 974;Local 445, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Colony Liquor Distributors, Inc., Colonial Carriers,Inc.),145 NLRB 263. I find Respondent's reliance uponJerseyville RetailMerchantsAssociation,144 NLRB 526, misplaced since the facts in that case are entirely inappositeto those in the instant case.12The statements to the above effect weredeniedby the union representatives whosenames were implicated. LOCAL 239, INT'L BROTHERHOOD OF TEAMSTERS, ETC.15Board has decided that in remedying violations of Section 8(b)(7)(B) the remedialorder shall require a cessation of all recognitional and/or organizational postelectionpicketing for a period of 12 months, to be computed from the date the labor organi-zation ceases its unlawful picketing, whether voluntarily or involuntarily. 13Sincethe Respondent picketed unlawfully until enjoined on August 31, 1963, the cease-and-desist order herein shall run for a period of 1 year from August 31, 1963. I shallalso recommend that the Respondent be required, thereafter, to refrain from engag-ing inrecognitional and/or organizational picketing of Abbey Auto Parts Corp.,where within the preceding 12 months a valid election shall have been conducted.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1. -Abbey Auto Parts Corp. is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.3.By picketing Abbey Auto Parts Corp. from May 6, 1963, until August 31, 1963,with an object of forcing Abbey to recognize and bargain with the Respondent asthe collective-bargaining representative of Abbey's employees, and/or forcing or re-quiring Abbey's employees to accept and select the Respondent as their collective-bargaining representative, although the Respondent was not currently certified assuch representative, and a valid election under Section 9(c) of the Act had beenheld within the preceding 12 months, the Respondent engaged in unfair labor prac-tices within the meaning of Section 8(b)(7)(B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the Respondent, Local 239, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, its officers, agents, repre-sentatives, successors, and assigns, shall:1.Cease and desist from:(a) Picketing, or causing to be picketed, or threatening to picket, Abbey AutoParts Corp., for a period of 1 year from August 31, 1963, where an object thereof isto force or require Abbey Auto Parts Corp. to recognize or bargain collectivelywith the Respondent or to force or require the employees of Abbey Auto PartsCorp. to accept or select the Respondent as their collective-bargaining representative.(b) Picketing, or causing to be picketed, or threatening to picket, Abbey AutoParts Corp. for any of the above-mentioned objects, where within the preceding12 months a valid election under Section 9(c) of the Act has been conducted whichthe Respondent did not win.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post in the Respondent's business offices and meeting halls, copies of theattached notice marked "Appendix." 14Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by an officialrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Second Region signed copies of theaforementioned notice for posting by Abbey Auto Parts Corp., if it is willing, inplaces where notices to employees are customarily posted.Copies of said notice, toisRetailStoreEmployees'UnionLocal692,Retail Clerks International Association,AFL-CIO (Irvins, Inc.),134 NLRB 686.14 In the event thatthisRecommended Order is adopted by the Board,the words "aDecision and Order"shall he substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" that be substituted for the words"a Decisionand Order." 16DECISIONSOF NATIONALLABOR RELATIONS BOARDbe furnished by the aforesaid Regional Director, shall, after being signed by theRespondent as indicated, be returned forthwith to the Regional Director for dis-position by him.(c)Notify the Regional Director, in writing, within 10 days from the date of thisOrder, what steps have been taken to comply herewith.15 It is further recommendedthat, unless within 20 days from the date of receipt of this Trial Examiner's Decision,Respondent notify said Regional Director, in writing, that it will comply with theforegoing Recommended Order, the National Labor Relations Board issue an orderrequiring Respondent to take the aforesaid action.15 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 239, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AND TO ALLEMPLOYEES OF ABBEY AUTO PARTS CORP.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, you are notified that:WE WILL NOT for a period of 1 year from August 31, 1963, picket, or causeto be picketed, or threaten to picket Abbey Auto Parts Corp., where an objectthereof is to force or require Abbey Auto Parts Corp. to recognize or bargaincollectively with us, or to force or require the employees of the aforesaid Com-pany to accept or select us as their collective-bargaining representative.WE WILL NOT picket, or cause to be picketed, or threaten to picket AbbeyAuto Parts Corp., where an object thereof is to force or require Abbey AutoParts Corp. to recognize or bargain collectively with us, or to force or requirethe employees of the aforesaid Company to accept or select us as their collective-bargaining representative, where a valid election which we did not win has beenconducted by the National Labor Relations Board among the employees ofAbbey Auto Parts Corp. within the preceding 12 months.LOCAL 239, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated------------------- -By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they have any question concerning this notice or compliance with itsprovisions.The Halsey W. Taylor CompanyandUnited Steelworkers ofAmerica, AFL-CIO, Petitioner.Cage No. 8-RC-5/.33.May 19,1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on February 19, 1964, underthe supervision and direction of the Regional Director for the EighthRegion, among employees in an agreed unit.Upon the conclusion ofthe balloting, the parties were furnished with a tally of ballots which147 NLRB No. 1.